MR. JUSTICE WARD, concurring: The appellate court erred in considering that the petition to revoke probation had to meet what the court deemed to be the evidentiary requirements for a prosecution for theft. It went on to reverse the trial court’s revocation of probation on the ground that the State did not prove the corporate existence of the stolen property. The appellate court’s misapprehension has misled the majority into discussing at length whether proof of corporate existence is necessary in a prosecution for theft and in a proceeding to revoke probation on the ground of theft. Of course whether or not to revoke probation is a question within the discretion of the trial court, and unless discretion is abused a court of review will not disturb an order of revocation. People v. Sims (1965), 32 Ill. 2d 591, 596; People v. Pelikan (1955), 6 Ill. 2d 275, 277. The revoking of probation was not, on the evidence, an abuse of discretion. The minor and another young man were observed on November 3 carrying leather coats from the shopping center with the tags still on the sleeves, throwing them into a garbage can and then running into a Sears store. A clerk at Jean Nicole testified that she had observed the minor in the store on November 3, that the retrieved coats were of the kind sold by the store and that the tags were similar to those on coats at Jean Nicole. The assistant manager of the store testified that she had waited on the minor when he had looked at leather coats on that day. Detective Dean Floyd stated that he had taken a statement from the minor in which he admitted that he had been in the shopping mall for the purpose of shoplifting leather coats. I would point out, too, that though the majority refers to it, it does not consider that the trial court, in revoking the minor’s probation, “cited a history of offenses of increasing severity, the inability of his parents to control him, and the exhaustion of rehabilitative measures.” Whether or not the trial court abused discretion was the question for the appellate court, and it is now the question for us.